1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                ***
5

6     JASON S. BROWN,                                 Case No. 3:17-cv-00687-MMD-WGC

7                                      Petitioner,                   ORDER
             v.
8
      WARDEN BAKER, et al.,
9
                                   Respondents.
10

11         Respondents’ Motion for Enlargement of Time (ECF No. 44) is granted.

12   Respondents will have until August 30, 2019, to file and serve their response to Petitioner

13   Jason S. Brown’s Motion for Evidentiary Hearing (ECF No. 37), and any surreply in

14   support of the Motion to Dismiss (ECF No. 20).

15         DATED this 5th day of August 2019.

16

17                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26

27

28
